FOURTH AMENDMENT TO THE
INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT

          This Fourth Amendment to the Independent Contractor Consultancy
Agreement (the “Consultancy Agreement”) is made and entered into by and between
Ross Stores, Inc. (the “Company”) and Norman A, Ferber (the “Contractor”).  The
Company and the Contractor previously entered into an Independent Contractor
Consultancy Agreement that became effective February 1, 2000 and continued in
effect until January 31, 2001.  The original Consultancy Agreement was extended
from February 1, 2001 until January 31, 2004 in the three following Amendments
to the Independent Contractor Consultancy Agreement.  It is now the intention of
the Company and the Contractor to further amend these agreements as set forth
below. Accordingly, the Company and the Contractor now amend the agreements as
follows:

 

A.

Amendments.

 

 

 

 

 

Paragraph 8.1, will be amended in its entirety to read as follows:

 

 

 

 

 

8.1          Term.     This Fourth Amendment is effective as of February 1, 2004
(“Effective Date”) and will continue until January 31, 2005 (“Consultancy
Termination Date”). This Agreement is renewable upon the mutual consent of both
parties. The terms of such renewal must be in writing and signed by both Company
and Contractor,

 

 

 

 

 

Paragraph 9.5, will be amended in its entirety to read as follows:

 

 

 

 

 

9.5          Entire Agreement.     This Fourth Amendment to the Independent
Contractor Consultancy Agreement, the Third Amendment to the Independent
Contractor Consultancy Agreement effective February 1, 2003, the Second
Amendment to the Independent Contractor Consultancy Agreement effective February
1, 2002, the Amendment to the Independent Contractor Consultancy Agreement
effective February 1, 2001, and the Independent Contractor Consultancy Agreement
effective February 1, 2000 constitute the entire agreement between the parties
relating to this subject matter and all prior or contemporaneous oral or written
agreements concerning such subject matter, including relevant terms from the
parties prior Amended and Restated Employment Agreement and subsequent
amendments. The terms of the Fourth Amendment to the Independent Contractor
Consultancy Agreement and the surviving terms of the Independent Contractor
Consultancy Agreement, the Third and the Second Amendments to the Independent
Contractor Consultancy Agreement and Amendment to the Independent Contractor
Consultancy Agreement will govern all services undertaken by Contractor for
Company beginning February 1, 2004 and continuing until January 31, 2005, unless
otherwise agreed in writing by the parties.




 

B.

No Other Modifications.

 

 

 

 

 

Except as modified by this Agreement, the Independent Contractor Consultancy
Agreement that became effective February 1, 2000, the Amendment to the
Independent Contractor Consultancy Agreement that became effective February 1,
2001, the Second Amendment to the Independent Contractor Consultancy Agreement
that became effective February 1, 2002, and the Third Amendment to the
Independent Contractor Consultancy Agreement that became effective February 1,
2003 shall remain in force and effect during the term of this Amendment.

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment, effective February
1, 2004.


 

Company:

 

Contractor:

 

 

 

 

 

Ross Stores, Inc.

 

Norman A. Ferber

 

 

 

 

 

 

 

By:

/s/ MICHAEL BALMUTH

 

By:

/s/ NORMAN A. FERBER

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Balmuth

 

Title:

CHAIRMAN OF THE BOARD

 

Title:

Vice Chairman & CEO

 

Date:

12/3/03

 

Date:

11/25/03

 

 

 

2